                                              Case 2:18-cv-02269-JAD-BNW Document 33 Filed 09/27/19 Page 1 of 4


                                      1 Daniel F. Polsenberg
                                        Nevada Bar No. 2376
                                      2 J Christopher Jorgensen
                                        Nevada Bar No. 5382
                                      3 Abraham Smith
                                        Nevada Bar No. 13250
                                      4 LEWIS   ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      5 Las Vegas, NV 89169
                                        Tel: 702.949.8200
                                      6 E-mail: dpolsenberg@lrrc.com
                                        E-mail: cjorgensen@lrrc.com
                                      7 E-mail: asmith@lrrc.com

                                      8 Co-Counsel for Plaintiff
                                        United Automobile Insurance Company
                                      9
                                                                  UNITED STATES DISTRICT COURT
                                     10                                DISTRICT OF NEVADA

                                     11 UNITED AUTOMOBILE INSURANCE                        Case No.: 2:18-cv-02269-JAD-BNW
                                        COMPANY,
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                             Plaintiff,                                    JOINT STIPULATION AND ORDER
                                     13                                                    FOR STAY OF DISCOVERY (ECF32)
                                        vs.
Las Vegas, NV 89169-5996




                                     14
                                        THOMAS CHRISTENSEN, an individual; E.
                                     15 BREEN ARNTZ, an individual; and GARY
                                        LEWIS, an individual,
                                     16
                                             Defendants.
                                     17

                                     18         United Automobile Insuance Company (“Plaintiff”) and Thomas Christensen, E. Breen
                                     19 Arntz and Gary Lewis (“Defendants”), submit this Joint Stipulation and Order for Stay of

                                     20 Discovery.

                                     21         Plaintiff filed its Complaint on November 28, 2018. (ECF 1) Defendant Christensen filed
                                     22 a Motion to Dismiss on February 22, 2019. (ECF 5) Defendant Arntz filed a Joinder to

                                     23 Christensen’s Motion to Dismiss on March 1, 2019. (ECF 9) Defendant Lewis filed a Joinder to

                                     24 Christensen’s Motion to Dismiss on March 1, 2019 (ECF 10) and an additional Motion to

                                     25 Dismiss on March 1, 2019. (ECF 11) This Court denied the Motions to Dismiss on September

                                     26 13, 2019 (ECF 32). As part of that Order this Court ordered the parties to submit a Discovery

                                     27 Plan and Scheduling Order by September 27, 2019.

                                     28         The parties jointly seek a continued stay of discovery for the reasons succinctly
                                              Case 2:18-cv-02269-JAD-BNW Document 33 Filed 09/27/19 Page 2 of 4



                                     1    articulated below. Such stay of discovery is sought in good faith and for purposes of judicial
                                     2    economy. This particular lawsuit is related to a much larger dispute involving these same parties
                                     3    that is pending in the Eighth Judicial District Court, Case No. A-07-549111-C (consolidated with
                                     4    A-18-772220-C); the Nevada Supreme Court, Case Nos. 79487, 78243, 78085, and 70504; and
                                     5    the Ninth Circuit, Case No. 13-17441.1 Two mediations have been held in an attempt to resolve
                                     6    this matter. The Nevada Supreme Court ordered a third mediation in Case No. 79487, which is
                                     7    currently being scheduled. Issues remain pending before all three courts.
                                     8             The parties believe that it makes sense to stay discovery in this proceeding to await
                                     9    further rulings that may resolve the issues in both this case and the pending state court case or,
                                     10   at a minimum, pave the way for dispositive motions. At this time, the parties request a stay of
                                     11   discovery with a status report to be filed with the Court 90 days from today’s date (i.e. December
3993 Howard Hughes Pkwy, Suite 600




                                     12   27, 2019) regarding developments from other courts considering matters that may affect this
                                     13   case.2
Las Vegas, NV 89169-5996




                                     14
                                           DATED this 27th day of September, 2019.            DATED this 27th day of September, 2019
                                     15
                                           ATKIN WINNER & SHERROD                             LEWIS ROCA ROTHGERBER
                                     16                                                       CHRISTIE LLP
                                           By: /s/ Matthew J. Douglas
                                     17    Matthew John Douglas                               By: /s/ J Christopher Jorgensen
                                           Thomas E. Winner                                   Daniel F. Polsenberg (# 2376)
                                     18    1117 South Rancho                                  J Christopher Jorgensen (# 5382)
                                           Las Vegas, Nevada 89102                            Abraham Smith (# 13250)
                                     19                                                       3993 Howard Hughes Pkwy, Suite 600
                                           Attorneys for Plaintiff                            Las Vegas, NV 89169
                                     20
                                                                                              Co-Counsel for Plaintiff United
                                     21                                                       Automobile Insurance Company
                                     22

                                     23

                                     24

                                     25   1 This case was also before the Nevada Supreme Court, in Case #70504, until it recently issued
                                     26   its Opinion regarding two writ petitions related to this matter. The writ petitions were questions
                                          from the Ninth Circuit, pertaining to the matters pending in Case #13-17441.
                                     27   2 The parties understand that any Stay of Discovery would not affect the defendants from
                                          seeking reconsideration of the Court’s order denying the Motions to Dismiss referenced herein
                                     28   and/or seeking appellate relief concerning same.
                                                                                          2
                                             Case 2:18-cv-02269-JAD-BNW Document 33 Filed 09/27/19 Page 3 of 4



                                     1    DATED this 27th day of September, 2019.          DATED this 27th day of September, 2019.
                                     2    SANTORO WHITMIRE                                 MARQUIS AURBACH COFFING
                                     3    By: /s/ James W. Whitmire                        By: /s/ Brian R. Hardy
                                          James E. Whitmire (#6533)                        Terry A. Coffing (#4949)
                                     4    10100 W. Charleston Blvd., Suite 250             Brian R. Hardy (#10068)
                                          Las Vegas, Nevada 89135                          10001 Park Run Drive
                                     5                                                     Las Vegas, Nevada 89145
                                          Attorneys for Defendant Thomas Christensen
                                     6                                                     Attorneys for Defendant E. Breen Arntz
                                     7    DATED this 27th day of September, 2019.
                                     8    LIPSON NEILSON P.C.
                                     9    By: /s/Janeen V. Issacson
                                          Janeen V. Isaacson
                                     10   Lipson Neilson P.C.
                                          9900 Covington Cross Drive, Suite 120
                                     11   Las Vegas, Nevada 89144
3993 Howard Hughes Pkwy, Suite 600




                                     12   Attorneys for Defendant Gary Lewis
                                     13
                                                                                  IT IS SO ORDERED:
Las Vegas, NV 89169-5996




                                     14

                                     15                                           __________________________________
                                                                                  UNITED STATES MAGISTRATE/DISTRICT
                                     16                                           COURT JUDGE
                                     17                        IT IS SO ORDERED
                                                                                  DATED: ____________________________
                                     18
                                                               DATED: October 04, 2019
                                     19

                                     20

                                     21                        __________________________________________________
                                     22                        BRENDA WEKSLER
                                                               UNITED STATES MAGISTRATE JUDGE
                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                       3
                                              Case 2:18-cv-02269-JAD-BNW Document 33 Filed 09/27/19 Page 4 of 4



                                     1                                     CERTIFICATE OF SERVICE
                                     2           I hereby certify that on September 27, 2019, I caused a true and accurate copy of the
                                     3    foregoing document entitled JOINT STIPULATION AND ORDER FOR STAY OF
                                     4    DISCOVERY (ECF32) to be filed with the Clerk of the Court via the CM/ECF system, which
                                     5    will send an electronic copy to the following:
                                     6
                                                 Matthew John Douglas
                                     7           Thomas E. Winner
                                                 Atkin Winner & Sherrod
                                     8           1117 South Rancho
                                                 Las Vegas, Nevada 89102
                                     9           mdouglas@awslawyers.com
                                                 twinner@awsvlaw.com
                                     10
                                                 Attorneys for Plaintiff
                                     11
                                                 James E. Whitmire
                                                 Santoro Whitmire
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                                 10100 W. Charleston Blvd., Suite 250
                                     13          Las Vegas, Nevada 89135
                                                 jwhitmire@santoronevada.com
Las Vegas, NV 89169-5996




                                     14
                                                 Attorneys for Defendant Thomas Christensen
                                     15
                                                 Terry A. Coffing
                                     16          Brian R. Hardy
                                                 Marquis & Aurbach
                                     17          10001 Park Run Drive
                                                 Las Vegas, Nevada 89145
                                     18          tcoffing@maclaw.com
                                                 bhardy@maclaw.com
                                     19
                                                 Attorneys for Defendant E. Breen Arntz
                                     20
                                                 Janeen V. Isaacson
                                     21          Lipson Neilson P.C.
                                                 9900 Covington Cross Drive, Suite 120
                                     22          Las Vegas, Nevada 89144
                                                 nvecf@lipsonneilson.com
                                     23
                                                 Attorneys for Defendant Gary Lewis
                                     24

                                     25                                                    /s/ Adriana Garcia ___________
                                                                                       An Employee of Lewis Roca
                                     26                                                Rothgerber Christie LLP

                                     27

                                     28

                                                                                           4
